Title: From George Washington to Jonathan Trumbull, Sr., 6 February 1778
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Valley Forge the 6th February 1778

I must take the liberty of addressing you on a subject, which, though out of your sphere, I am fully persuaded, will have every possible attention in your power to give—It is the alarming situation of the Army on account of provision—Shall not undertake minutely to investigate the Causes of this, but there is the strongest reason to believe, that its existence cannot be of long duration, unless more constant, regular and larger supplies of the meat kind are furnished, than have been for some time past. We have been once on the brink of a dissolution in the course of the present year for want of this Article, and our condition now is but little better. What is still more distressing, I am assured by Coll Blaine, Deputy Commissary in the middle District, comprehending the States of Jersey—Pensylvania & Maryland, that they are nearly exhausted in this instance; and the most vigorous and active exertions on his part will not procure more than sufficient to supply the Army during this Month if so long. This being the case, and as any relief that can be obtained from the more Southern States will be but partial, trifling and of a day, we must turn our views to the Eastward and lay our account of support from thence—Without it we cannot but disband—

I must therefore, Sir, intreat you, in the most earnest terms, and by that zeal which has so eminently distinguished your character in the present arduous struggle, to give every countenance to the person or persons employed in the purchasing line in your State, and to urge them to the most vigorous efforts to forward supplies of Cattle from time to time; and thereby prevent such a melancholy and alarming Catastophre—As I observed before, this subject is rather out of your province; yet I know your wishes to promote the service in every possible degree, will render any apology unnecessary, and that the bare state of facts will be admitted as a full and ample justification for the trouble it is like to occasion you—I have the Honor to be with great Respect and Esteem Sir Your most obedient Servant

Go: Washington

